NOT FOR PUBLICATION

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
__________________________________
                                    :
DAVID MARTIN HABER,                 :
                                    :
            Plaintiff,              :
                                    :      Civil No. 18-11888 (RBK/KMW)
            v.                      :
                                    :      ORDER
NEW JERSEY TRANSIT, et al.,         :
                                    :
            Defendants.             :
__________________________________ :


KUGLER, United States District Judge:

       THIS MATTER coming before the Court upon Defendants New Jersey Transit (“NJT”),

Joseph Orlando, Meg Morocco, Pat Jackson, and Brett Haroldson’s Motion to Dismiss pro se

Plaintiff David Martin Haber’s Complaint (Doc. No. 24), and Plaintiff’s Motions for Default

Judgment (Doc. Nos. 19, 23); and for the reasons expressed in the accompanying Opinion of this

date

       IT IS HEREBY ORDERED that Plaintiff’s Motions for Default Judgment are DENIED

and Defendants’ Motion to Dismiss is GRANTED and Plaintiff’s Complaint (Doc. No. 1) is

DISMISSED, such that Plaintiff’s claims against NJT are DISMISSED WITH PREJUDICE

and his Section 1983 claims against Defendants Orlando, Morocco, Jackson, and Haroldson are

DISMISSED WITHOUT PREJUDICE

       IT IS FURTHER ORDERED that Plaintiff may file a motion to amend his Complaint on

or before March 6, 2020; any proposed amended complaint must comport with the accompanying

Opinion and Federal Rule of Civil Procedure 8(a); and



                                               1
       IT IS FURTHER ORDERED that the Clerk of Court shall send copies of this Order and

the accompanying Opinion to Plaintiff via first-class U.S. mail.

Dated: 02/21/2020                                           /s/ Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge




                                                2
